Blatchfokd, Justice.
The reasons assigned by the district judge for condemning the Richmond, and exonerating the tug, were these, the Richmond improperly sheered to the west, and struck the schooner. Even if the tug began to sheer to the west before the Richmond did, such act did not cause the collision, because the tug was, from the outset, to the west of the Richmond, and a swing of the tug to the west would be in a direction away from the Richmond, while the swing of the Richmond to the west was towards the tug, and such swing necessarily brought the steamer and the schooner into collision. The tug and the Richmond were not upon courses crossing, so as to involve risk of collision, and impose on the tug the duty of avoiding the Richmond. I concur in these views, and in the conclusion to which they lead. Let *202there be a decree for the libelants against the Richmond for $818.41, with interest from September 17,1888, and for the costs of the libelants in the district court, taxed at $192.20, and for their costs in this court, to be taxed.